IN THE SUPREME COURT OF THE STATE OF DELAWARE

RASAUN HARRIS,                             §
                                           §       No. 414, 2016
       Defendant Below,                    §
       Appellant,                          §       Court Below—Superior Court of the
                                           §       State of Delaware
       v.                                  §
                                           §       Cr. ID No. 1008016352
                                           §
STATE OF DELAWARE,                         §
                                           §
       Plaintiff Below,                    §
       Appellee.                           §

                             Submitted: August 22, 2016
                             Decided:   October 24, 2016

Before HOLLAND, VALIHURA and SEITZ, Justices.

                                        ORDER

       This 24th day of October 2016, it appears to the Court that:

       (1)    On August 15, 2016, the appellant, Rasaun Harris, filed this appeal

from the Superior Court’s order of April 30, 2015, summarily dismissing his

motion for postconviction relief. On its face, the notice of appeal was untimely

filed. Under Supreme Court Rule 6, the appeal was due to be filed on or before

June 1, 2015.1




1
 Del. Supr. Ct. R. 6(a)(iv) (providing that an appeal in a proceeding for postconviction relief
must be filed within thirty days after entry upon the docket of the order on appeal).
         (2)     A notice of appeal must be timely filed to invoke the Court’s appellate

jurisdiction.2 The jurisdictional defect created by the untimely filing of a notice of

appeal cannot be excused unless the appellant can demonstrate that the delay in

filing the appeal is attributable to court-related personnel.3

         (3)     On August 15, 2016, the Clerk issued a notice directing that Harris

show cause why this appeal should not be dismissed as untimely filed. Harris filed

a response to the notice on August 22, 2016. Harris’ response does not address the

issue of the timeliness of the appeal.

         (4)     Harris does not contend, and the record does not reflect, that his

failure to file a timely notice of appeal is attributable to court personnel.

Consequently, this case does not fall within the exception to the general rule that

mandates the timely filing of a notice of appeal.

         NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 6 and

29(b), that the appeal is DISMISSED.

                                               BY THE COURT:

                                               /s/ Karen L. Valihura
                                                      Justice




2
    Carr v. State, 554 A.2d 778, 779 (Del. 1989).
3
    Bey v. State, 402 A.2d 362, 363 (Del. 1979).

                                                    2